Citation Nr: 0012399	
Decision Date: 05/10/00    Archive Date: 05/18/00

DOCKET NO.  99-03 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the veteran's claim for service connection for back 
injury.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel


INTRODUCTION

The veteran served on active duty from March 1956 to February 
1958.  This case came before the Board of Veterans' Appeals 
(Board) on appeal of 1998 rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky.


REMAND

A review of the claims file reveals a March 1983 notice from 
the Social Security Administration (SSA) informing the 
veteran that his SSA disability benefits were to be 
discontinued after May 1983.  However, the neither the 
decision granting the veteran disability benefits, the 
decision terminating his disability benefits nor the records 
upon which the foregoing decisions were based have been 
associated with the claims folder.

In light of these circumstances, the case is REMANDED to the 
RO for the following actions:

1.  The RO should contact the 
Division of Benefit Services, Office 
of Disability Operations, Social 
Security Administration, Baltimore, 
Maryland 21241, and request copies 
of the veteran's determination of 
disability and all evidence upon 
which both the determination and the 
discontinuance of benefits were 
based, all of which should also be 
added to the veteran's claims file.

2.  The veteran should be requested 
to provide medical evidence, such as 
a statement from a physician, 
supporting his contention that his 
current back disability, hearing 
loss, and tinnitus are etiologically 
related to service trauma.

3.  Then, the RO should undertake 
any other indicated development and 
should readjudicate the issues on 
appeal.  If the benefits sought on 
appeal are not granted to the 
veteran's satisfaction, he and his 
representative should be provided a 
supplemental statement of the case 
and afforded an appropriate 
opportunity to respond. 

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1999) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide 





expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	SHANE A. DURKIN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




